Exhibit 10.2

 

FIVE STAR QUALITY CARE, INC.

2001 Stock Option and Stock Incentive Plan

1.

PURPOSE

 

The purpose of this 2001 Stock Option and Stock Incentive Plan (the “Plan”) is
to encourage employees, officers, directors and other individuals (whether or
not employees) who render services to Five Star Quality Care, Inc.
(the “Company”) and its Subsidiaries (as hereinafter defined), to continue their
association with the Company and its Subsidiaries by providing opportunities for
them to participate in the ownership of the Company and in its future growth
through the granting of options to acquire the Company’s stock (“Options”),
stock to be transferred subject to restrictions (“Restricted Stock”) and other
rights, including Stock Appreciation Rights (as defined in Section 6), to
receive compensation in amounts determined by the value of the Company’s stock
(“Other Rights”). The term “Subsidiary” as used in the Plan means a corporation
or other business entity of which the Company owns, directly or indirectly
through an unbroken chain of ownership, fifty percent or more of the total
combined voting power of all classes of stock, in the case of a corporation, or
fifty percent or more of the total combined interests by value, in the case of
any other type of business entity.

2.

ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Compensation Committee of the Company’s
Board of Directors (the “Board”) or by the Board itself. The Compensation
Committee shall from time to time determine to whom Options or Restricted Stock
shall be granted under the Plan, whether Options granted shall be incentive
stock options (“ISOs”) or nonqualified stock options (“NSOs”), the terms of the
Options (including vesting provisions) and the number of shares of Common Stock
(as hereinafter defined) that may be granted under Options, and the terms and
number of shares of Restricted Stock or Other Rights. The Compensation Committee
shall report to the Board the names of individuals to whom Options, Restricted
Stock or Other Rights are to be granted, the number of shares covered and the
terms and conditions of each grant. The determinations and actions described in
this Section 2 and elsewhere in the Plan may be made by the Compensation
Committee or by the Board, as the Board shall direct in its discretion, and
references in the Plan to the Compensation Committee shall be understood to
refer to the Board in any such case.

The Compensation Committee shall have the authority to adopt, amend and rescind
such rules and regulations as, in its opinion, may be advisable in the
administration of the Plan. All questions of interpretation and application of
such rules and regulations of the Plan and of Options or Restricted Stock
granted hereunder shall be subject to the determination of the Compensation
Committee, which shall be final and binding. The Plan shall be administered in
such a manner as to permit those Options granted hereunder and specially
designated under Section 5 hereof as an ISO to qualify as incentive stock
options as described in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

For so long as Section 16 of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”), is applicable to the Company, each
member of the Committee shall be a “non-employee director” or the equivalent
within the meaning of Rule 16b-3 under the Exchange Act, and, for so long as
Section 162(m) of the Code is applicable to the Company, an “outside director”
within the meaning of Section 162 of the Code and the regulations thereunder.

 

 


--------------------------------------------------------------------------------

 

 

With respect to persons subject to Section 16 of the Exchange Act (“Insiders”),
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successor under the Exchange Act. To the extent
any provision of the Plan or action by the Committee fails to so comply, it
shall be deemed to be modified so as to be in compliance with such Rule, or, if
such modification is not possible, it shall be deemed to be null and void, to
the extent permitted by law and deemed advisable by the Committee.

3.

STOCK SUBJECT TO THE PLAN

 

The total number of shares of capital stock of the Company that may be subject
to Options, Restricted Stock grants and Other Rights under the Plan shall be
3,000,000 shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), from either authorized but unissued shares or treasury shares.
The maximum number of shares of Common Stock subject to Options that may be
granted to any Optionee in the aggregate in any calendar year shall not exceed
100,000 shares. The number of shares stated in this Section 3 shall be subject
to adjustment in accordance with the provisions of Section 10. Shares of
Restricted Stock that fail to vest and shares of Common Stock subject to an
Option that is not fully exercised prior to its expiration or other termination
shall again become available for grant under the terms of the Plan.

4.

ELIGIBILITY

 

The individuals who shall be eligible to receive Option grants, Restricted Stock
grants and Other Rights under the Plan shall be employees, officers, directors
and other individuals who render services to the management, operation or
development of the Company or a Subsidiary and who have contributed or may be
expected to contribute to the success of the Company or a Subsidiary. ISOs shall
not be granted to any individual who is not (i) an employee of the Company or
(ii) an employee of a Subsidiary who is treated as an employee of the Company
for federal tax purposes. The term “Optionee,” as used in the Plan, refers to
any individual to whom an Option has been granted.

5.

TERMS AND CONDITIONS OF OPTIONS

 

Every Option shall be evidenced by a written Stock Option Agreement in such form
as the Compensation Committee shall approve from time to time, specifying the
number of shares of Common Stock that may be purchased pursuant to the Option,
the time or times at which the Option shall become exercisable in whole or in
part, whether the Option is intended to be an ISO or an NSO and such other terms
and conditions as the Compensation Committee shall approve, and containing or
incorporating by reference the following terms and conditions.

(a)          Duration. Each Option shall expire ten years from its date of
grant; provided, however, that no ISO granted to an employee who owns (directly
or under the attribution rules of Section 424(d) of the Code) stock possessing
more than ten percent of the total combined voting power of all classes of stock
of the Company or any Subsidiary shall expire later than five years from its
date of grant.

(b)          Exercise Price. The exercise price of each Option shall be any
lawful consideration, as specified by the Compensation Committee in its
discretion; provided, however, that the price with respect to an ISO shall be at
least 100 percent of the Fair Market Value (as hereinafter defined) of the
shares on the date on which the Compensation Committee awards the Option, which
shall be considered the date of grant of the Option for purposes of fixing the
price; and provided, further, that the price with respect to an ISO granted to
an employee who at the time of grant owns (directly or under the

 

 


--------------------------------------------------------------------------------

 

 

attribution rules of Section 424(d) of the Code) stock representing more than
ten percent of the voting power of all classes of stock of the Company or of any
Subsidiary shall be at least 110 percent of the Fair Market Value of the shares
on the date of grant of the ISO. For purposes of the Plan, except as may be
otherwise explicitly provided in the Plan or in any Stock Option Agreement, the
“Fair Market Value” of a share of Common Stock at any particular date shall be
determined according to the following rules: (i) if the Common Stock is not at
the time listed or admitted to trading on a stock exchange or the Nasdaq Stock
Market, the Fair Market Value shall be the closing price of the Common Stock on
the date in question in the over-the-counter market, as such price is reported
in a publication of general circulation selected by the Board and regularly
reporting the price of the Common Stock in such market, including any market
that is outside of the United States; provided, however, that if the price of
the Common Stock is not so reported, the Fair Market Value shall be determined
in good faith by the Board, which may take into consideration (1) the price paid
for the Common Stock in the most recent trade of a substantial number of shares
known to the Board to have occurred at arm’s length between willing and
knowledgeable investors, (2) an appraisal by an independent party or (3) any
other method of valuation undertaken in good faith by the Board, or some or all
of the above as the Board shall in its discretion elect; or (ii) if the Common
Stock is at the time listed or admitted to trading on any stock exchange,
including any market that is outside of the United States, or the Nasdaq Stock
Market, then the Fair Market Value shall be the mean between the lowest and
highest reported sale prices (or the highest reported bid price and the lowest
reported asked price) of the Common Stock on the date in question on the
principal exchange or the Nasdaq Stock Market, as the case may be, on which the
Common Stock is then listed or admitted to trading. If no reported sale of
Common Stock takes place on the date in question on the principal exchange or
the Nasdaq Stock Market, as the case may be, then the most recent previous
reported closing sale price of the Common Stock (or, in the Board’s discretion,
the reported closing asked price) of the Common Stock on such date on the
principal exchange or the Nasdaq Stock Market, as the case may be, shall be
determinative of Fair Market Value.

(c)          Method of Exercise. To the extent that it has become exercisable
under the terms of the Stock Option Agreement, an Option may be exercised from
time to time by notice acceptable to the Chief Executive Officer of the Company,
or his delegate, stating the number of shares with respect to which the Option
is being exercised and accompanied by payment of the exercise price in cash or
check payable to the Company or, if the Stock Option Agreement so provides,
other payment or deemed payment described in this Section 5(c). Such notice
shall be delivered in person to the Chief Executive Officer of the Company, or
his delegate, or shall be sent by registered mail, return receipt requested, to
the Chief Executive Officer of the Company, or his delegate, in which case
delivery shall be deemed made on the date such notice is deposited in the mail.

Alternatively, payment of the exercise price may be made:

(1)          In whole or in part in shares of Common Stock already owned by the
Optionee or to be received upon exercise of the Option; provided, however, that
such shares are fully vested and free of all liens, claims and encumbrances of
any kind; and provided, further, that the Optionee may not make payment in
shares of Common Stock that he acquired upon the earlier exercise of any ISO (or
other “incentive stock option”), unless he has held the shares for at least two
years after the date the ISO was granted and at least one year after the date
the ISO was exercised. If payment is made in whole or in part in shares of
Common Stock, then the Optionee shall deliver to the Company stock certificates
registered in his name representing a number of shares of Common Stock legally
and beneficially owned by him, fully vested and free of all liens, claims and
encumbrances of every kind and having a Fair Market Value on the date of
delivery that is not greater than the exercise price, such stock certificates to
be duly endorsed, or

 

 


--------------------------------------------------------------------------------

 

 

accompanied by stock powers duly endorsed, by the record holder of the shares
represented by such stock certificates. If the exercise price exceeds the Fair
Market Value of the shares for which stock certificates are delivered, the
Optionee shall also deliver cash or a check payable to the order of the Company
in an amount equal to the amount of that excess or, if the Stock Option
Agreement so provides, his promissory note as described in paragraph (2) of this
Section 5(c); or

 

(2)          By payment in cash of the par value of the Common Stock to be
acquired and by payment of the balance of the exercise price in whole or in part
by delivery of the Optionee’s recourse promissory note, in a form specified by
the Company, secured by the Common Stock acquired upon exercise of the Option
and such other security as the Compensation Committee may require.

 

At the time specified in an Optionee’s notice of exercise, the Company shall,
without issue or transfer tax to the Optionee, deliver to him at the main office
of the Company, or such other place as shall be mutually acceptable, a stock
certificate for the shares as to which his Option is exercised. If the Optionee
fails to pay for or to accept delivery of all or any part of the number of
shares specified in his notice upon tender of delivery thereof, his right to
exercise the Option with respect to those shares shall be terminated, unless the
Company otherwise agrees.

(d)          Exercisability. An Option may be exercised so long as it is
outstanding from time to time in whole or in part, to the extent and subject to
the terms and conditions that the Compensation Committee in its discretion may
provide in the Stock Option Agreement. Such terms and conditions shall include
provisions for exercise within twelve (12) months after his or her death or
disability (within the meaning of Section 22(e)(3)) of the Code, provided that
no Option shall be exercisable after the expiration of the period described in
paragraph (a) above. Except as the Compensation Committee in its discretion may
otherwise provide in the Stock Option Agreement, an Option shall cease to be
exercisable upon the expiration of ninety (90) days following the termination of
the Optionee’s employment with, or his other provision of services to, the
Company or a subsidiary, subject to paragraph (a) above and Section 10 hereof.

(e)          Notice of ISO Stock Disposition. The Optionee must notify the
Company promptly in the event that he sells, transfers, exchanges or otherwise
disposes of any shares of Common Stock issued upon exercise of an ISO before the
later of (i) the second anniversary of the date of grant of the ISO and (ii) the
first anniversary of the date the shares were issued upon his exercise of the
ISO.

(f)           No Rights as Stockholder. An Optionee shall have no rights as a
stockholder with respect to any shares covered by an Option until the date of
issuance of a stock certificate to him for the shares. No adjustment shall be
made for dividends or other rights for which the record date is earlier than the
date the stock certificate is issued, other than as required or permitted
pursuant to Section 9.

(g)          Transferability of Options. Options shall not be transferable by
the Optionee otherwise than by will or under the laws of descent and
distribution, and shall be exercisable during his or her lifetime only by the
Optionee, except that the Compensation Committee may specify in a Stock Option
Agreement that pertains to an NSO that the Optionee may transfer such NSO to a
member of the Immediate Family of the Optionee, to a trust solely for the
benefit of the Optionee and the Optionee’s Immediate Family, or to a partnership
or limited liability company whose only partners or members are the Optionee and
members of the Optionee’s Immediate Family. “Immediate Family” shall mean, with
respect to any Optionee, such Optionee’s child, stepchild, grandchild, parent,
stepparent, grandparent,

 

 


--------------------------------------------------------------------------------

 

 

spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, and shall include adoptive relationships.

6.

STOCK APPRECIATION RIGHTS

 

The Committee may grant Stock Appreciation Rights (“SARs”) in respect of such
number of Common Stock subject to the Plan as it shall determine, in its
discretion, and may grant SARs either separately or in connection with Options,
as described in the following sentence. An SAR granted in connection with an
Option may be exercised only to the extent of the surrender of the related
Option, and to the extent of the exercise of the related Option the SAR shall
terminate. Common Stock covered by an Option that terminates upon the exercise
of a related SAR shall cease to be available under the Plan. The terms and
conditions of an SAR related to an Option shall be contained in the Stock Option
Agreement, and the terms of an SAR not related to any Option shall be contained
in an SAR Agreement.

Upon exercise of an SAR, the Optionee shall be entitled to receive from the
Company an amount equal to the excess of the fair market value, on the exercise
date, of the number of shares of Common Stock as to which the SAR is exercised,
over the exercise price for those shares under a related Option or, if there is
no related Option, over the base value stated in the SAR Agreement. Any amount
payable by the Company upon exercise of an SAR shall be paid in the form of cash
or other property (including Common Stock), as provided in the Stock Option
Agreement or SAR Agreement governing the SAR.

7.

RESTRICTED STOCK

 

The Compensation Committee may grant or award shares of Restricted Stock in
respect of such number of shares of Common Stock, and subject to such terms or
conditions, as it shall determine and specify in a Restricted Stock Agreement,
and may provide in a Stock Option Agreement for an Option to be exercisable for
Restricted Stock.

A holder of Restricted Stock shall have all of the rights of a stockholder of
the Company, including the right to vote the shares and the right to receive any
cash dividends, unless the Compensation Committee shall otherwise determine.
Unless a grantee’s Restricted Stock Agreement provides to the contrary, unvested
shares of Restricted Stock granted under the Plan shall not be transferred
without the written consent of the Board. In addition, at the time of
termination for any reason of a grantee’s employment or other service
relationship with the Company or a Subsidiary, the Company shall have the right,
in the case of unvested shares of Restricted Stock, to purchase all or any of
such shares at a price equal to the lower of (a) the price paid to the Company
for such shares or (b) the Fair Market Value of such shares at the time of
repurchase. Nothing in the Plan shall be construed to give any person the right
to require the Company to purchase any Common Stock granted as Restricted Stock.

Certificates representing Restricted Stock shall be imprinted with a legend to
the effect that the shares represented may not be sold, exchanged, transferred,
pledged, hypothecated or otherwise disposed of except in accordance with the
terms of the Restricted Stock Agreement and, if the Compensation Committee so
determines, the holder may be required to deposit the certificates with the
President, Treasurer, Secretary or other officer of the Company or with an
escrow agent designated by the Compensation Committee, together with a stock
power or other instrument of transfer appropriately endorsed in blank.

 

 


--------------------------------------------------------------------------------

 

 

8.     METHOD OF GRANTING OPTIONS, RESTRICTED STOCK AND OTHER RIGHTS

 

The grant of Options, Restricted Stock and Other Rights shall be made by action
of the Board or the Compensation Committee, at a meeting at which a quorum of
its members is present, or by unanimous written consent of all its members;
provided, however, that if an individual to whom a grant has been made fails to
execute and deliver to the Compensation Committee a Stock Option Agreement,
Restricted Stock Agreement or SAR Agreement within thirty days after it is
submitted to him, the Option, Restricted Stock or SAR granted under the
agreement shall be voidable by the Company at its election, without further
notice to the grantee.

9.

REQUIREMENTS OF LAW

 

The Company shall not be required to transfer Restricted Stock or to sell or
issue any shares upon the exercise of any Option if the issuance of such shares
will result in a violation by the Optionee or the Company of any provisions of
any law, statute or regulation of any governmental authority. Specifically, in
connection with the Securities Act of 1933, as amended from time to time (the
“Securities Act”), upon the transfer of Restricted Stock or the exercise of any
Option, the Company shall not be required to issue shares unless the
Compensation Committee has received evidence satisfactory to it to the effect
that the holder of the Restricted Stock or the Option will not transfer such
shares except pursuant to a registration statement in effect under the
Securities Act or unless an opinion of counsel satisfactory to the Company has
been received by the Company to the effect that registration is not required.
Any determination in this connection by the Compensation Committee shall be
conclusive. The Company shall not be obligated to take any other affirmative
action in order to cause the transfer of Restricted Stock or the exercise of an
Option to comply with any law or regulations of any governmental authority,
including, without limitation, the Securities Act or applicable state securities
laws.

10.

CHANGES IN CAPITAL STRUCTURE

 

In the event that the outstanding shares of Common Stock are hereafter changed
for a different number or kind of shares or other securities of the Company, by
reason of a reorganization, recapitalization, exchange of shares, stock split,
combination of shares or dividend payable in shares or other securities, a
corresponding adjustment shall be made by the Compensation Committee in the
number and kind of shares or other securities covered by outstanding Options and
Other Rights and for which Options and Other Rights may be granted under the
Plan. Any such adjustment in outstanding Options shall be made without change in
the total price applicable to the unexercised portion of the Option, but the
price per share specified in each Stock Option Agreement shall be
correspondingly adjusted; provided, however, that no adjustment shall be made
with respect to an ISO that would constitute a modification as defined in
Section 424 of the Code without the consent of the holder. Any such adjustment
made by the Compensation Committee shall be conclusive and binding upon all
affected persons, including the Company and all Optionees and holders of Other
Rights.

If while unexercised Options remain outstanding under the Plan the Company
merges or consolidates with a wholly-owned subsidiary for the purpose of
reincorporating itself under the laws of another jurisdiction, the Optionees
will be entitled to acquire shares of common stock of the reincorporated Company
upon the same terms and conditions as were in effect immediately prior to such
reincorporation (unless such reincorporation involves a change in the number of
shares or the capitalization of the Company, in which case proportional
adjustments shall be made as provided above) and the Plan, unless otherwise
rescinded by the Board, will remain the Plan of the reincorporated Company.

 

 


--------------------------------------------------------------------------------

 

 

Except as otherwise provided in the preceding paragraph, if the Company is
merged or consolidated with another corporation, whether or not the Company is
the surviving entity, or if the Company is liquidated or sells or otherwise
disposes of all or substantially all of its assets to another entity while
unexercised Options remain outstanding under the Plan, or if other circumstances
occur in which the Compensation Committee in its sole and absolute discretion
deems it appropriate for the provisions of this paragraph to apply (in each
case, an “Applicable Event”), then: (a) in the discretion of the Compensation
Committee, each holder of an outstanding Option shall be entitled, upon exercise
of the Option, to receive in lieu of shares of Common Stock, such stock or other
securities or property as he or she would have received had he exercised the
Option immediately prior to the Applicable Event; or (b) the Compensation
Committee may, in its sole and absolute discretion, waive, generally or in one
or more specific cases, any limitations imposed on exercise (including without
limitation a change in any existing vesting schedule) so that some or all
Options from and after a date prior to the effective date of such Applicable
Event, specified by the Compensation Committee, in its sole and absolute
discretion, shall be exercisable; or (c) the Compensation Committee may, in its
sole and absolute discretion, cancel all outstanding and unexercised Options as
of the effective date of any such Applicable Event; or (d) the Compensation
Committee may, in its sole discretion, convert some or all Options into Options
to purchase the stock or other securities of the surviving corporation pursuant
to an Applicable Event; or (e) the Compensation Committee may, in its sole and
absolute discretion, assume the outstanding and unexercised options to purchase
stock or other securities of any corporation and convert such options into
Options to purchase Common Stock, whether pursuant to this Plan or not, pursuant
to an Applicable Event; provided, however, that notice of any cancellation
pursuant to clause (c) shall be given to each holder of an Option not less than
thirty days preceding the effective date of such Applicable Event; and provided,
further, that the Compensation Committee may, in its sole and absolute
discretion waive, generally or in one or more specific instances, any
limitations imposed on exercise (including a change in any existing exercise
schedule) with respect to any Option so that such Option shall be exercisable in
full or in part, as the Compensation Committee may, in its sole and absolute
discretion, determine, during such thirty day period.

In the case of an Applicable Event, the Compensation Committee shall have
discretion to make adjustments or take other action with respect to Other Rights
corresponding to the provisions of the preceding paragraph.

Except as expressly provided to the contrary in this Section 10, the issuance by
the Company of shares of stock of any class for cash or property or for
services, either upon direct sale or upon the exercise of rights or warrants, or
upon conversion of shares or obligations of the Company convertible into such
shares or other securities, shall not affect the number, class or price of
shares of Common Stock then subject to outstanding Options or Other Rights.

11.

FORFEITURE FOR DISHONESTY, VIOLATION OF AGREEMENTS OR TERMINATION FOR CAUSE

 

Notwithstanding any provision of the Plan to the contrary, if the Compensation
Committee determines, after full consideration of the facts, that:

(a)          the Optionee (or holder of Restricted Stock or Other Rights) has
been engaged in fraud, embezzlement or theft in the course of his or her
employment by or involvement with the Company or a Subsidiary, has made
unauthorized disclosure of trade secrets or other proprietary information of the
Company or a Subsidiary or of a third party who has entrusted such information
to the Company or a

 

 


--------------------------------------------------------------------------------

 

 

Subsidiary, or has been convicted of a felony, or crime involving moral
turpitude or any other crime which reflects negatively upon the Company; or

(b)          the Optionee (or holder of Restricted Stock or Other Rights) has
violated the terms of any employment, noncompetition, nonsolicitation,
confidentiality, nondisclosure or other similar agreement with the Company to
which he is a party; or

(c)          the employment or involvement with the Company or a Subsidiary of
the Optionee (or holder of Restricted Stock or Other Rights) of the Optionee was
terminated for “cause,” as defined in any employment agreement with the Optionee
(or holder of Restricted Stock or Other Rights), if applicable, or if there is
no such agreement, as determined by the Compensation Committee, which may
determine that “cause” includes among other matters the willful failure or
refusal of the Optionee (or holder of Restricted Stock or Other Rights) to
perform and carry out his or her assigned duties and responsibilities diligently
and in a manner satisfactory to the Compensation Committee;

then the Optionee’s right to exercise an Option shall terminate as of the date
of such act (in the case of (a) or (b)) or such termination (in the case of
(c)), the Optionee shall forfeit all unexercised Options (or the holder shall
forfeit all Other Rights) and the Company shall have the right to repurchase all
or any part of the shares of Common Stock acquired by the Optionee upon any
previous exercise of any Option (or any previous acquisition by the holder of
Restricted Stock, whether then vested or unvested), at a price equal to the
lower of (a) the amount paid to the Company upon such exercise or acquisition,
or (b) the Fair Market Value of such shares at the time of repurchase. If an
Optionee whose behavior the Company asserts falls within the provisions of the
clauses above has exercised or attempts to exercise an Option prior to
consideration of the application of this Section 11 or prior to a decision of
the Compensation Committee, the Company shall not be required to recognize such
exercise until the Compensation Committee has made its decision and, in the
event any exercise shall have taken place, it shall be of no force and effect
(and shall be void ab initio) if the Compensation Committee makes an adverse
determination; provided, however, that if the Compensation Committee finds in
favor of the Optionee then the Optionee will be deemed to have exercised the
Option retroactively as of the date he or she originally gave notice of his or
her attempt to exercise or actual exercise, as the case may be. The decision of
the Compensation Committee as to the cause of an Optionee’s (or holder of
Restricted Stock or Other Rights) discharge and the damage done to the Company
shall be final, binding and conclusive. No decision of the Compensation
Committee, however, shall affect in any manner the finality of the discharge of
such Optionee (or holder of Restricted Stock or Other Rights) by the Company.
For purposes of this Section 11, reference to the Company shall include any
Subsidiary.

12.

MISCELLANEOUS

 

(a)          No Guarantee of Employment or Other Service Relationship. Neither
the Plan nor any Stock Option Agreement, Restricted Stock Agreement or SAR
Agreement shall give an employee the right to continue in the employment of the
Company or a Subsidiary or give the Company or a Subsidiary the right to require
an employee to continue in employment. Neither the Plan nor any Stock Option
Agreement, Restricted Stock Agreement or SAR Agreement shall give a director or
other service provider the right to continue to perform services for the Company
or a Subsidiary or give the Company or a Subsidiary the right to require the
director or service provider to continue to perform services.

(b)          Tax Withholding. To the extent required by law, the Company shall
withhold or cause to be withheld income and other taxes with respect to any
income recognized by an Optionee by reason of the exercise or vesting of an
Option or Restricted Stock, or payments with respect to Other

 

 


--------------------------------------------------------------------------------

 

 

Rights, and as a condition to the receipt of any Option, Restricted Stock or
Other Rights the Optionee shall agree that if the amount payable to him by the
Company and any Subsidiary in the ordinary course is insufficient to pay such
taxes, then he shall upon the request of the Company pay to the Company an
amount sufficient to satisfy its tax withholding obligations.

Without limiting the foregoing, the Compensation Committee may in its discretion
permit any Optionee’s withholding obligation to be paid in whole or in part in
the form of shares of Common Stock by withholding from the shares to be issued
or by accepting delivery from the Optionee of shares already owned by him. The
Fair Market Value of the shares for such purposes shall be determined as set
forth in Section 5(b). An Optionee may not make any such payment in the form of
shares of Common Stock acquired upon the exercise of an ISO until the shares
have been held by him for at least two years after the date the ISO was granted
and at least one year after the date the ISO was exercised. If payment of
withholding taxes is made in whole or in part in shares of Common Stock, the
Optionee shall deliver to the Company stock certificates registered in his name
representing shares of Common Stock legally and beneficially owned by him, fully
vested and free of all liens, claims and encumbrances of every kind, duly
endorsed or accompanied by stock powers duly endorsed by the record holder of
the shares represented by such stock certificates. If the Optionee is subject to
Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), his ability to pay his withholding obligation in the form of shares of
Common Stock shall be subject to such additional restrictions as may be
necessary to avoid any transaction that might give rise to liability under
Section 16(b) of the Exchange Act.

(c)          Use of Proceeds. The proceeds from the sale of shares pursuant to
Options shall constitute general funds of the Company.

(d)          Construction. All masculine pronouns used in this Plan shall
include both sexes; the singular shall include the plural and the plural the
singular unless the context otherwise requires. The titles of the sections of
the Plan are included for convenience only and shall not be construed as
modifying or affecting their provisions.

(e)          Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
principles of conflict of laws.

13.

EFFECTIVE DATE, DURATION, AMENDMENT AND TERMINATION OF PLAN

 

The Plan shall be effective as of December 5, 2001, subject to ratification by
(a) the holders of a majority of the outstanding shares of capital stock
present, or represented, and entitled to vote thereon (voting as a single class)
at a duly held meeting of the stockholders of the Company or (b) by the written
consent of the holders of a majority (or such greater percentage as may be
prescribed under the Company’s charter, by-laws and applicable state law) of the
capital stock of the issuer entitled to vote thereon (voting as a single class)
within twelve months after such date. Options or Restricted Stock that are
conditioned upon the ratification of the Plan by the stockholders may be granted
prior to ratification. The Compensation Committee may grant Options, Restricted
Stock or Other Rights under the Plan from time to time until the close of
business on March 18, 2016. The Board may at any time amend the Plan; provided,
however, that without approval of the Company’s stockholders there shall be no:
(a) change in the number of shares of Common Stock that may be issued under the
Plan, except by operation of the provisions of Section 10, either to any one
Optionee or in the aggregate; (b) change in the class of persons eligible to
receive Options, Restricted Stock or Other Rights; or (c) other change in the
Plan that requires stockholder approval under applicable law. No amendment shall
adversely affect outstanding Options (or Restricted Stock or Other Rights)
without the consent of the Optionee (or holder of Restricted Stock or

 

 


--------------------------------------------------------------------------------

 

 

Other Rights). The Plan may be terminated at any time by action of the Board,
but any such termination will not terminate any Option, Restricted Stock or
Other Rights then outstanding without the consent of the Optionee or the holder
of such Restricted Stock or Other Rights.

 

 

 

 

 

--------------------------------------------------------------------------------